Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 1 of 13




                 EXHIBIT A
                        Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 2 of 13




                                                  Exhibit A
  I.   Timekeeper Summary

Timekeeper                             Hours Billed              Amount Billed              Amount Paid by Apple
Aaron Oakley - Counsel                                  989.30                 444,020.35                 437,985.06
Alali Dagogo-Jack - Senior Associate                    302.60                 136,448.42                 135,542.04
Celine Crowson - Senior Partner                         230.90                 175,381.74                 172,841.02
Clay James - Senior Partner                           1,214.20                 806,191.72                 776,802.68
Corey Leggett - Associate                               433.10                 177,440.11                 176,082.95
Helen Y. Trac - Senior Associate                      1,182.60                 545,722.18                 500,491.50
Jane Carter - Senior Associate                          479.50                 242,440.76                 239,020.24
Joe Raffetto - Partner                                  113.20                  68,392.03                  67,895.50
Katie Nelson – Senior Associate                         944.40                 347,011.90                 341,680.07
Lucky Vidmar - Senior Partner                           818.30                 444,503.38                 438,479.45
Matt Rozier - Counsel                                 1,306.00                 647,695.55                 638,224.50
Total                                                 8,014.10               4,035,248.14               3,925,045.01




                                                        1
                                                             Exhibit A to Declaration of Clay James ISO Motion for Fees
                       Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 3 of 13




 II.    Aaron Oakley - Counsel

Work        Billing   Task Code                            Hours Billed           Amount Billed         Amount Paid by Apple
Period      Rate
10/2014-    $315.00   Analysis/Strategy                                   51.00             16,065.00                16,005.74
03/2016
04/2016-    $471.75   Analysis/Strategy                               254.70               120,155.12               119,278.26
05/2018               Expert Discovery/Witnesses                      430.90               203,277.44               201,370.43
                      Fact Discovery/Witnesses                         39.70                18,728.56                18,630.91
                      Non-motion written submissions                    6.60                 3,113.56                 3,094.71
                      Pleading Motions                                 20.20                 9,529.37                 9,370.88
                      Pre-Trial Briefing and Preparation               54.90                25,899.11                25,576.54
                      Summary Determination Motions                   124.00                58,497.11                58,304.60
06/2018-    $595.00   Analysis/Strategy                                    0.80               476.00                    352.02
present
                      Markman                                           2.40                 1,428.00                   176.78
                      Summary Determination Motions                     1.90                 1,130.50                         -
                      Pleading Motions                                  2.20                   693.00                   684.41
Total                                                                 989.30               444,020.35               437,985.06




                                                              2
                                                                     Exhibit A to Declaration of Clay James ISO Motion for Fees
                         Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 4 of 13



III.    Alali Dagogo-Jack - Senior Associate1

Work        Billing     Task Code                            Hours Billed         Amount Billed           Amount Paid by Apple
Period      Rate
4/2016 -    $469        Analysis/Strategy                                 29.80                3,974.77                  13,898.53
5/2018                  Expert Discovery/Witnesses                         1.30                  609.64                      605.35
                        Fact Discovery/Witnesses                         130.60               61,244.96                   60,803.06
                        Non-motion written submissions                     2.90                1,359.96                      353.59
                        Pleading Motions                                  99.70               46,754.43                   46,487.07
                        Pre-Trial Briefing and Preparation                 0.30                  140.69                      139.70
                        Summary Determination Motions                     38.00               17,820.13                   17,684.19
Total                                                                    302.60              136,448.42                 135,542.04




1
       These numbers do not reflect 22.4 of hours worked, which were inadvertently billed at the rate of $480.25, and which were not
paid by Apple.
                                                                3
                                                                       Exhibit A to Declaration of Clay James ISO Motion for Fees
                        Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 5 of 13



IV.     Celine Crowson - Senior Partner

Work        Billing    Task Code                    Hours Billed          Amount Billed         Amount Paid by Apple
Period      Rate
10/2014 -   $680.00    Analysis/Strategy                           0.50               340.00                    338.36
3/2016
4/2016 -    $777.75    Analysis/Strategy                       160.70              124,984.62                122,768.77
5/2018
                       Expert Discovery/Witnesses               61.90               48,142.77                 47,744.35
                       Pleading Motions                          7.80                6,066.45                  6,066.45
Total                                                          230.90              175,381.74                172,841.02




                                                        4
                                                              Exhibit A to Declaration of Clay James ISO Motion for Fees
                        Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 6 of 13



 V.     Clay James - Senior Partner

Work        Billing    Task Code                            Hours Billed           Amount Billed         Amount Paid by Apple
Period      Rate
10/2014-    $587.00    Analysis/Strategy                                   40.90             24,008.30                23,886.24
03/2016
                       Case Assessment                                   1.10                   645.70                   642.58
                       Pleading Motions                                 18.30                10,742.10                10,674.31
04/2016-    $684.25    Analysis/Strategy                               579.60               396,527.04               391,633.08
05/2018
                       Expert Discovery/Witnesses                      161.70               110,643.74               109,686.37
                       Fact Discovery/Witnesses                         67.20                45,981.83                45,619.90
                       Markman                                           0.60                   410.56                   409.98
                       Pleading Motions                                198.30               135,699.04               133,760.55
                       Pre-Trial Briefing and Preparation              110.40                75,541.47                74,456.73
06/2018-    $790.50    Analysis/Strategy                                34.00                26,877.00                 8,317.31
present
                       Pleading Motions                                  2.10                 1,660.05                        -
Total                                                                1,214.20               806,191.72               776,802.68




                                                               5
                                                                      Exhibit A to Declaration of Clay James ISO Motion for Fees
                        Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 7 of 13



VI.     Corey Leggett - Associate

Work        Billing    Task Code                            Hours Billed        Amount Billed          Amount Paid by Apple
Period      Rate
4/2016 -    $428       Analysis/Strategy                                 5.10               2,180.01                   2,131.25
5/2018                 Case Assessment                                  41.30              17,653.71                  17,563.49
                       Expert Discovery/Witnesses                      176.50              75,445.01                  75,274.52
                       Fact Discovery/Witnesses                          3.10               1,325.10                   1,314.09
                       Fact Investigation/Development                    3.40               1,453.33                   1,441.26
                       Non-motion written submissions                  100.30              42,873.29                  42,600.78
                       Pre-Trial Briefing and Preparation               34.60              14,789.79                  14,605.97
                       Research Issues                                  17.70               7,565.88                   7,463.95
                       Summary Determination Motions                    51.10              21,842.71                  21,332.38
Total                                                                  433.10             177,440.11                 176,082.95




                                                               6
                                                                      Exhibit A to Declaration of Clay James ISO Motion for Fees
                        Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 8 of 13



VII.    Helen Y. Trac - Senior Associate2

Work        Billing     Task Code                            Hours Billed         Amount Billed          Amount Paid by Apple
Period      Rate
04/2016-    $468.95     Analysis/Strategy                               278.10              130,141.58                 128,799.18
05/2018
                        Document Review                                  11.30                5,299.15                   5,175.72
                        Expert Discovery/Witnesses                      267.00              125,209.95                 124,169.78
                        Fact Discovery/Witnesses                        168.00               78,783.90                  77,924.26
                        Foreign Language translation                      0.50                  234.48                     232.83
                        Markman                                          54.20               25,417.19                  25,111.48
                        Non-motion written submissions                  106.90               50,130.88                  48,998.17
                        Pleading Motions                                 74.90               35,124.45                  34,250.45
                        Pre-Trial Briefing and Preparation               25.80               12,098.97                  11,951.77
                        Project Management                               34.60               16,225.81                  16,002.10
                        Research Issues                                  16.90                7,925.29                   7,789.23
                        Summary Determination Motions                    76.70               35,968.59                  35,487.29
                        Case Assessment                                   2.40                1,125.48                   1,099.27
06/2018-    $612.00     Pleading Motions                                 19.30               11,811.60                          -
present
                        Analysis/Strategy                                  0.70                 428.40                     428.40
                        Post-Trial Briefing                               41.40              25,336.80                          -
                        Project Management                                 0.30                 183.60                          -
                        Research Issues                                    3.60               2,203.20                     795.60
Total                                                                  1,182.60             545,722.18                 500,491.50



2
        These numbers do not reflect 157.4 of hours worked, which were inadvertently billed at the rate of $535.35, and which were
not paid by Apple.
                                                                 7
                                                                        Exhibit A to Declaration of Clay James ISO Motion for Fees
                         Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 9 of 13



VIII.    Jane Carter - Senior Associate

 Work        Billing     Task Code                            Hours Billed        Amount Billed          Amount Paid by Apple
 Period      Rate
 4/2016 -    $519        Analysis/Strategy                               211.60             109,714.60                 108,097.63
 5/2018                  Fact Discovery/Witnesses                         10.50               5,444.25                   5,229.74
                         Markman                                           8.00               4,148.00                   4,142.20
                         Non-motion written submissions                    0.90                 466.65                     447.56
                         Pleading Motions                                 57.80              29,969.30                  29,418.42
                         Pre-Trial Briefing and Preparation               74.00              38,369.00                  37,967.33
                         Project Management                                2.20               1,140.70                   1,131.01
                         Research Issues                                  73.20              37,954.20                  37,324.51
                         Summary Determination Motions                    41.30              21,414.05                  21,336.18
 Total                                                                   479.50             242,440.76                 239,020.24




                                                                 8
                                                                        Exhibit A to Declaration of Clay James ISO Motion for Fees
                      Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 10 of 13



IX.   Joe Raffetto - Partner

Work       Billing    Task Code                        Hours Billed           Amount Billed         Amount Paid by Apple
Period     Rate
10/2014-   $472.00    Analysis/Strategy                                1.90               896.80                    893.78
03/2016
                      Case Assessment                                  0.30                141.60                   141.57
                      Fact Investigation/Development                   2.10                991.20                   989.90
04/2016-   $603.50    Analysis/Strategy                               15.10              9,112.85                 8,965.74
05/2018
                      Fact Investigation/Development                   0.20                128.35                   127.28
                      Markman                                          2.20              1,411.85                 1,373.76
           $641.75    Analysis/Strategy                               45.60             29,263.90                29,088.75
                      Expert Discovery/Witnesses                      30.30             19,445.06                19,434.40
                      Fact Discovery/Witnesses                         6.10              3,914.68                 3,914.68
                      Fact Investigation/Development                   2.40              1,540.21                 1,532.74
                      Markman                                          9.10              5,839.94                 2,310.40
06/2018-   $692.75    Analysis/Strategy                                0.40                277.10                   265.52
present
Total                                                             113.20                68,392.03                67,895.50




                                                          9
                                                                 Exhibit A to Declaration of Clay James ISO Motion for Fees
                         Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 11 of 13



    X.   Katie Nelson - Senior Associate3

Work         Billing     Task Code                            Hours Billed           Amount Billed         Amount Paid by Apple
Period       Rate
10/2014-     $280.50     Case Assessment                                      1.00               280.50                    280.44
03/2016
                         Analysis/Strategy                                    2.70                758.70                   755.04
                         Case Assessment                                      4.00              1,124.00                 1,118.64
                         Pleading Motions                                    11.70              3,287.70                 3,271.84
04/2016-     $381.80     Analysis/Strategy                                    8.90              3,398.02                 3,297.00
05/2018
                         Case Assessment                                  28.00                11,264.54                11,127.11
                         Expert Discovery/Witnesses                      127.90                48,832.22                48,056.08
                         Fact Discovery/Witnesses                        398.70               152,223.66               150,438.20
                         Non-motion written submissions                   59.00                23,278.05                22,035.98
                         Non-testifying Consultants                        0.90                   343.62                   337.78
                         Pleading Motions                                 38.50                14,699.30                14,519.03
                         Pre-Trial Briefing and Preparation              182.00                69,610.63                68,908.19
                         Summary Determination Motions                    79.30                30,276.74                29,891.52
             $518.50     Case Assessment                                   0.60                   311.10                   308.10
                         Non-motion written submissions                    1.20                   622.20                   465.15
Total                                                                    944.40               347,011.90               341,680.07




3
        These numbers do not reflect 137.6 of hours worked, which were inadvertently billed at the rate of $518.50, and which were
not paid by Apple.
                                                                10
                                                                        Exhibit A to Declaration of Clay James ISO Motion for Fees
                      Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 12 of 13



XI.     Lucky Vidmar - Senior Partner

Work        Billing    Task Code                            Hours Billed          Amount Billed         Amount Paid by Apple
Period      Rate
10/2014-    $489.00    Pleading Motions                                    0.80               391.20                     389.31
03/2016
                       Analysis/Strategy                                 2.40                1,173.60                  1,167.93
04/2016-    $561.00    Analysis/Strategy                               116.40               65,300.40                 64,418.01
05/2018
                       Expert Discovery/Witnesses                      201.10              112,817.10                111,614.64
                       Fact Discovery/Witnesses                        219.90              123,363.90                122,554.70
                       Pre-Trial Briefing and Preparation               86.90               48,750.90                 48,279.86
                       Summary Determination Motions                   127.90               71,751.90                 70,880.19
                       Markman                                          22.70               12,734.70                 12,590.22
                       Non-motion written submissions                    5.10                2,861.10                  2,780.62
                       Pleading Motions                                 32.30               18,120.30                 17,699.26
06/2018-    $637.50    Analysis/Strategy                                 1.20                  765.00                         -
present
                       Pleading Motions                                  1.60                1,020.00                    510.00
Total                                                                  818.30              444,503.38                438,479.45




                                                               11
                                                                      Exhibit A to Declaration of Clay James ISO Motion for Fees
                       Case 3:16-cv-03582-WHA Document 215-1 Filed 04/18/19 Page 13 of 13



XII.    Matt Rozier - Counsel4

Work     Billing      Task Code                            Hours Billed            Amount Billed         Amount Paid by Apple
Period   Rate
10/2014- $400.00      Analysis/Strategy                                    39.10             15,640.00                  15,564.53
03/2016
                      Expert Discovery/Witnesses                           47.50             19,000.00                  18,995.36
                      Analysis/Strategy                                     9.20              3,680.00                   3,662.24
04/2016- $522.75      Analysis/Strategy                                   446.30            232,871.27                 230,186.43
05/2018
                      Case Assessment                                         -            (18,769.66)                (18,468.30)
                      Expert Discovery/Witnesses                         501.20             262,002.55                 257,340.85
                      Fact Discovery/Witnesses                           129.10              67,487.12                  66,435.36
                      Markman                                             23.20              12,127.81                  12,110.84
                      Non-motion written submissions                      20.20              10,559.56                  10,310.81
                      Pleading Motions                                    54.00              28,228.52                  27,709.02
                      Pre-Trial Briefing and Preparation                  36.20              18,923.57                  18,412.88
Total                                                                  1,306.00             647,695.55                 638,224.50




4
        These numbers do not reflect 334.0 of hours worked, which were inadvertently billed at the rate of $569.50, and which were
not paid by Apple.
                                                                12
                                                                        Exhibit A to Declaration of Clay James ISO Motion for Fees
